Name: Council Regulation (EEC) No 1192/82 of 18 May 1982 amending Regulation (EEC) No 3661/81 on interim measures concerning application of the arrangements with Austria and Finland concerning cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/18 20 . 5. 82Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1192/82 of 18 May 1982 amending Regulation (EEC) No 3661/81 on interim measures concerning application of the arrangements with Austria and Finland concerning cheeses THE COUNCIL OF THE EUROPEAN COMMUNITIES, cation of the arrangements with Austria and Finland are to be adopted by the Commission ; whereas Article 2 of the said Regulation, laying down as it does that the provisions relating to the interim measures are to apply until 15 April 1982, deprives the Commission Regulation of its legal basis after that date ; whereas there is likely to be a delay in the adoption of the permanent measures for the application of the arran ­ gements, and the time limit provided for by the customs authorities to implement the abovementioned provisions would prove insufficient ; whereas adjust ­ ments to the Common Customs Tariff also take some time ; whereas the deadline of 15 April 1982 should therefore be extended, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 14 thereof, Having regard to the Council Decision of 19 October 1981 concerning the conclusion of an overall agree ­ ment resulting from the negotiations and consultations between Austria and the European Economic Commu ­ nity concerning trade in various agricultural products, Having regard to Council Decision 81 /980/EEC of 3 December 1981 concerning the conclusion of an Agreement resulting from the negotiations and consul ­ tations between the European Economic Community and the Republic of Finland concerning trade in various agricultural products (3), Having regard to the proposal from the Commission, Whereas the said agreements lay down special condi ­ tions for import of the products in question ; whereas they are to enter into force at the same time ; whereas this entry into force is scheduled for 1 January 1982 ; Whereas Article 1 of Regulation (EEC) No 3661 /81 (4) lays down that the interim measures concerning appli ­ HAS ADOPTED THIS REGULATION : Article 1 The date ' 15 April 1982 referred to in the second subparagraph of Article 2 of Regulation (EEC) No 3661 /81 is hereby replaced by '5 July 1982'. Article 2 This Regulation shall enter into force on 20 May 1982. It shall apply with effect from 16 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) See page 1 of this Official Journal . (3) OJ No L 359, 15 . 12. 1981 , p . 24 . Ã  OJ No L 366, 22. 12 . 1981 , p . 5 .